Citation Nr: 1533286	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  15-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1951 and February 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri.

The Veteran appeared at a June 2015 videoconference hearing.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1962 decision denied the Veteran's service connection claim for a back condition.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.
 
2.  Evidence received since the December 1962 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back condition. 

CONCLUSION OF LAW

1. The December 1962 decision, which denied the Veteran's claim of entitlement to service connection for a back condition, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2014).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material  

The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

When a claim is disallowed by the RO and there is no appeal or additional evidence is submitted within a year of the notice of that decision, the action or determination becomes final, and the claim will not be reopened except as provided by applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b).  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a December 1962 decision, the RO denied service connection for a back condition on the basis that the Veteran did not submit any evidence in support of his claim. 

Since the December 1962 decision, the Veteran has submitted post-service treatment records, which reflect a diagnosis of degenerative spondylolisthesis and lumbar spinal stenosis.  The Veteran presented testimony at the June 2015 hearing, where he claimed that he injured his back in service and has had back pain since then.  A VA examination and nexus opinion addressing the etiology of the Veteran's back condition was also obtained in December 2011. 

The Board finds this evidence "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The treatment records and VA examination report shows a diagnosed back condition.  The Veteran's hearing testimony include his assertions that injured his back in service and has had back pain since then.  Thus, the Veteran's claim will be reopened. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a back condition has been received, to this extent, the appeal is granted.

REMAND

In light of the reopening above, the Veteran's service connection claim for a back condition must be reviewed de novo.  However, further development is needed prior to adjudicating the Veteran's claim on the merits.

At the June 2015 hearing, the Veteran stated that he has received treatment from Michael Reese University and Mercy Hospital.  Records from these locations have not been associated with the record.  Therefore, attempts should be made to obtain the outstanding treatment records.

The Veteran was afforded a VA examination in December 2011.  The examiner provided an impression of lumbar strain and opined that the Veteran's back condition is not related to a September 1958 in-service injury, where he sustained a glancing blow to his left hip while unloading aircraft.  The injury resulted in multiple bruises to his left hip and a sprain to the right ankle.  The examiner noted there was no mention of an injury to his back.  Therefore, the examiner found that it is less likely than not that the Veteran's back condition is related to his in-service injury.  The examiner further found that the Veteran's condition is more likely due to the aging process.  

The examination report includes the Veteran's reported history of back pain during and after service and includes his description of the circumstances of the claimed injury.  Subsequent to the examination, the Veteran stated that he injured his back in the aircraft accident and has had back pain since then.  The December 2011 opinion is inadequate because it does not consider the Veteran's report of in-service pain or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, these contentions should be addressed on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the names, addresses, and approximate dates of treatment for all health care providers that treated the Veteran for his claimed back condition since service, including any records from Michael Reese University and Mercy Hospital.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Return the Veteran's claims file to the examiner who provided the medical opinion in December 2011 or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it at least as likely as not (50 percent probability or greater) that any back condition is related to the Veteran's active service.  The examiner should specifically address the Veteran's lay assertions regarding an in-service back injury and back pain since service, despite the fact that the back injury was not documented during service. 

A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


